Citation Nr: 9925181	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found no new and material 
evidence with which to reopen the veteran's claim for service 
connection for a back disability.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  

This claim was originally presented to the Board in February 
1999, at which time it was remanded for additional 
development.  Specifically, the Board found the veteran's 
claim was not subject to the new and material evidence 
requirement of 38 U.S.C.A. § 5108 because the RO's prior 
denial was not yet final.  

The veteran was also scheduled for a video conference hearing 
in February 1998, but he failed to report at his appointed 
time.  He subsequently declined to be placed on the docket 
for a personal hearing before a traveling member of the 
Board, instead requesting his claim be forwarded to the Board 
for review.  Thus, it is not necessary to remand the 
veteran's claim at this time for a personal hearing.  
38 C.F.R. § 20.700 et seq. (1998).  

FINDING OF FACT

The record does not contain competent medical evidence of a 
nexus between a current disability of the lumbosacral spine, 
and a lumbosacral spinal injury or disease in service. 

CONCLUSION OF LAW

The veteran's claim for service connection for a disability 
of the lumbosacral spine is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a disability of the 
lumbosacral spine.  He asserts that he has a current 
lumbosacral spine disability which resulted from an injury 
received in service.  

The veteran's service medical records are not available for 
review, as they could not be located at the National 
Personnel Records Center and are presumed to have been 
destroyed in the 1973 fire at that facility.  However, the 
veteran has submitted several lay statements from friends and 
family members which state the veteran had back problems 
while in the service.  According to these statements, he 
sought a local doctor's treatment for back problems in 1959, 
shortly after his discharge from service.  

Also of record are private medical treatment reports from 
1961 onward which indicate the veteran was seen for back 
injury on several occasions.  In March 1961, the veteran was 
seen at a private medical hospital for an on-the-job injury 
to his left hand.  No other physical abnormalities were noted 
at that time, and the veteran reported a medical history 
devoid of any serious injuries or illnesses.  

In December 1965, the veteran was admitted to a private 
hospital for treatment of an acute lumbosacral strain.  He 
reported a "sudden catch" in the lower back after bending 
the previous evening.  Physical examination revealed his 
lumbosacral spine to be tender and with restricted range of 
motion.  A marked spasm of the lower back muscles was noted; 
however, there was no evidence of scoliosis or kyphosis.  He 
reported an occasional history of backache, with no previous 
episode as severe as the present one.  An X-ray of the lower 
back revealed no demonstrated pathology.  A lumbosacral 
strain was diagnosed, and the veteran was given medication 
and bed rest.  

The veteran returned to the hospital in February 1968 with 
complaints of lower back pain.  He had limitation of motion, 
and all movement was painful.  His symptomatology suggested 
possible acute disc protrusion, and the veteran was admitted 
as an inpatient for additional treatment.  An X-ray of the 
lumbosacral spine was negative for any abnormality of the 
lumbar vertical bodies, disc spaces, and posterior elements.  
The radiologist found no definite interval changes since the 
previous examination in December 1965.  The veteran was 
treated and release.  

In August 1970, the veteran was again hospitalized for 
treatment of lower back pain and left side sciatica.  His 
treatment included bed rest, traction, and physical therapy.  
An X-ray of lumbosacral spine was within normal limits.  
However, a myelogram revealed a myelographic defect at L4-L5.  
Clinical improvement was noted with treatment, and he was 
discharged with a diagnosis of herniated nucleus pulposus, 
L4-L5, resolving.  

Additional private medical treatment for lower back pain was 
afforded the veteran in November 1973.  He had restricted 
motion and no response to conservative treatment.  A 10 year 
history of lower back pain was noted.  An acute protruded 
intervertebral disc, probably at L5-S1, was suspected.  
Epidural injections were afforded the veteran in March 1974, 
and he underwent a bilateral laminectomy at L4-L5 in May 
1974.  His recovery was uneventful.  

In March 1996, the veteran filed a claim for service 
connection for a back disability; he later clarified this 
claim in March 1999 to reflect service connection for a 
lumbosacral back disability.  The veteran's claim was denied 
by the RO in January 1997.  In response, the veteran 
submitted additional evidence in support of his claim.  In a 
July 1997 rating decision, the RO continued the prior denial.  
The veteran then filed a timely notice of disagreement.  

The veteran's claim was first presented to the Board in 
February 1999, at which time it was remanded for additional 
development.  


Analysis

The veteran seeks service connection for a disability of the 
lumbosacral spine.  The law provides that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

According to reports associated with the claims folder, the 
veteran's service medical records are unavailable.  Attempts 
were made to obtain service medical records from alternative 
sources, such as the Surgeon General's Office, but a 
September 1996 report indicates these attempts were without 
success.  Where "service medical records are presumed 
destroyed, ... the BVA's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

In support of his claim, the veteran has submitted several 
lay statements from friends and family.  These statements 
indicate the veteran had back problems in service, and sought 
a local doctor's treatment for back problems in 1959, shortly 
after his 1958 discharge from service.  Because the service 
medical records are not available, the veteran's assertions, 
supported by several witnesses' statements, of a back 
disability incurred in service are accepted as true for the 
purposes of this decision.  The witnesses' statements also 
reflect that the doctor who treated the veteran immediately 
following service is now deceased.  

Next, the veteran has submitted private medical evidence of 
recurrent lower back pain, first documented in 1965, 
according to the evidence of record.  This treatment 
culminated in May 1974, when the veteran underwent a 
bilateral laminectomy at L4-L5.  He had previously been 
diagnosed with a protruding disc.  These records are accepted 
as evidence of a current disability.  

While the veteran has demonstrated a current disability, 
there is no evidence of a medical nexus between this 
disability and a disease or injury incurred in or aggravated 
by service.  Caluza, supra.  Even assuming the veteran 
sustained a back injury in service, there is no evidence to 
suggest he incurred any chronic residuals thereto.  The 
veteran's proffered lay statements, while confirming the 
veteran's complaints of subjective lower back pain, cannot 
serve as a diagnosis of a chronic condition. See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  The veteran was 
discharged from service in 1958, and the first medical 
evidence of record for treatment of lumbosacral spine 
disability dates to 1965; this represents a gap of 7 years.  
While the veteran's lumbosacral spinal disability was 
examined by several medical experts, none suggested it 
resulted from a disease or injury incurred in or aggravated 
by active military service.  The evidence does not 
demonstrate that the veteran's current back disability 
resulted from a disease or injury incurred in or aggravated 
by active military service; thus, his claim is not well 
grounded.  38 U.S.C.A. § 1131 (West 1991); see Wade v. West, 
11 Vet. App. 302, 305-6 (1998) (citing Caluza, supra).

The veteran has argued that his in-service lumbosacral injury 
resulted in a chronic disability of the lower back.  However, 
as a layman, his statements regarding medical causation, 
diagnosis, or etiology are not binding on the Board, and do 
not well ground his claim.  See Pearlman, supra.  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service lower back injury resulted in 
a current disability.  38 U.S.C.A. § 1131 (West 1991).  For 
this reason, his claim is not well-grounded, and must be 
denied on that basis.  See Wade, supra.  

ORDER

The veteran's claim for service connection for a lumbosacral 
spine disability is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

